Fourth Court of Appeals
                               San Antonio, Texas
                                      August 1, 2017

                                   No. 04-17-00377-CV

                           IN THE INTEREST OF T.T., et al,

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-PA-02505
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
         The Appellant’s Motion to Extend Time to File Brief is GRANTED. The Appellant’s
brief is due on August 21, 2017.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2017.



                                                 ___________________________________
                                                 Luz Estrada
                                                 Chief Deputy Clerk